The defendants in error having caused a writ of attachment to be levied upon a certain stock of goods in possession of and claimed by the plaintiff in error as assignee, the latter made affidavit and gave bond under the statute for the trial of the right of property in such cases. The sheriff having assessed the value of the property at $650, returned the oath and bond, together with a copy of the writ, to the District Court of Hays County. The issues made up in accordance with the statute were determined in the District Court in favor of the attaching creditors; and an appeal having been taken by the claimant to the Court of Civil Appeals, the judgment of the District Court was there affirmed. The appellant thereupon made application to this court for a writ of error, and the writ was granted. The case was submitted on a former day of this term, but since the submission the defendants in error have presented a motion to dismiss the writ, upon the ground that this court has no jurisdiction of the cause. The question is an important one, and its determination will affect the right of appeal in a considerable number of cases in which application may be made for a writ of error to this court.
If we are without jurisdiction of the cause it is the duty of the court to dismiss the writ, with or without motion. Instead therefore of having notice of the motion to dismiss served, we have determined to set aside the submission and to request counsel to present arguments upon the following questions:
The statute provides, that "the judgments of the Courts of Civil Appeals shall be conclusive in all cases on the facts of the case, and a judgment of such court shall be conclusive on the law and fact; nor shall a writ of error be allowed thereto from the Supreme Court in the following cases, to wit: Any civil case from a County Court or from a District Court, when under the Constitution a County Court *Page 412 
would have had original or appellate jurisdiction to try it," etc. Laws 1892, p. 26.
The jurisdiction of the Supreme Court is confined, with some exceptions, to cases over which the Courts of Civil Appeals have appellate but not final jurisdiction. Act of April 13, 1892, art. 1011; Laws 1892, p. 20.
1. Do not these provisions deny jurisdiction to this court to grant a writ of error in any case which, under the Constitution as unaffected by statutory changes: has been or might have been brought in the County Court?
2. Before the enactment of the laws giving the District Court exclusive jurisdiction of proceedings for the trial of the right of property levied upon by a writ of attachment, execution, or sequestration, where "the property shall be equal to or exceed in value $500" (Revised Statutes, articles 1117, 1164, 4831), did not the County Court have concurrent jurisdiction with the District Court in all such cases, when the value of the property exceeds $500, but did not exceed $1000?
Compare section 8, article 5, of the Constitution: with section 16 of the same articles.
Delivered October 25, 1894.